lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 156 DB 2016 (No. 92 RST 2016)

BARRY A. DRATCH : Attorney Registration No. 54177

PETlTloN Fon REleTATEl\/lENT .
Fnoivl AoivllleTnATlvE susPENsloN : (Bucks county)

ORDER

PER CUR|AM

AND NOW, this 30th day of December, 2016, the Report and Recommendation
of Discip|inary Board |\/|ember dated December 20, 2016, is approved and it is
ORDERED that Barry A. Dratch, who has been on Administrative Suspension, has
never been suspended or disbarred, and has demonstrated that he has the moral
qualifications, competency and learning in law required for admission to practice in the
Commonwea|th, sha|| be and is, hereby reinstated to active status as a member of the
Bar of this Commonwea|th. The expenses incurred by the Board in the investigation

and processing of this matter sha|| be paid by the Petitioner.